TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00747-CV





Betty Ann Newby, Appellant


v.


The Honorable W. Jeanne Meurer and The Honorable Margaret A. Cooper, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. GN403269, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
                        The trial court signed its order dismissing appellant’s claims against appellees on
August 26, 2004, and those claims were severed into a separate cause on October 1, 2004.  Appellant
filed her notice of appeal on November 24.  The clerk’s record was filed in another appeal brought
by appellant on December 28, and transferred and filed in this cause on May 27, 2005.  Appellant’s
brief was due on June 27, and on July 19, this Court sent her notice that her brief was overdue.  The
Court informed appellant that if she did not file a motion for an extension of time by July 29, the
appeal would be dismissed.  To date, appellant has not filed a brief or motion or otherwise responded
to this Court’s notice.
 
 
                        We therefore dismiss the appeal for want of prosecution on our own motion.  Tex.
R. App. P. 42.3(b).
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   August 16, 2005